Kenneth A. Rocco, Judge,
dissenting.
{¶ 38} I respectfully dissent from the majority opinion’s disposition of this appeal. Appellee is not required by Civ.R. 56(C) to prove his case; he is required only to point out evidence in the record that demonstrates Solon is not entitled to summary judgment. When I view the evidence presented in this case in a light most favorable to the appellee, I see the existence of genuine issues of material fact.
{¶ 39} According to the evidence presented to the trial court, the city acquired the golf course in 1972. At that time, Gary Mazzeo was the general manager of the course, in charge of maintenance.
{¶ 40} In approximately 1991, Mazzeo decided that certain areas of the course needed updating for “safety” reasons, so he took it upon himself to replace the stairway from the clubhouse to the putting green. Without consulting any contractors, he and his employees installed railroad ties, placed lengthwise to form a ramp. He also had a handrail placed along one side.
{¶ 41} Since the ties initially had a rough surface, they did not create any problems. However, Mazzeo knew that the creosote imbedded in the wood was “oily.” He also knew that over the years, the ties became smoother with wear.
{¶ 42} In approximately 1996, Mazzeo received a promotion to superintendent, in charge of “the whole operation.” He was required to go to the board of trustees only for major projects.
*375{¶ 43} In approximately 2002, the trustees decided to open the driving range for use “year round.” To ensure that during the winter months people would not slip on his ramp, which was by then over 11 years old, Mazzeo decided to install a roll of “astro turf.”
{¶ 44} The roll, however, was not as wide as the ramp, so Mazzeo placed the material nearer to the handrail. Mazzeo knew that the ramp became somewhat slippery in damp conditions. He believed that most people who used the ramp walked single file, so each could hold onto the rail if the weather made the ramp wet. Mazzeo was aware that some of the users found the railroad ties he had installed slippery; he had been told by people that “they slipped on a railroad tie or something.” Nevertheless, he did nothing about the matter.
{¶ 45} Three years later, in 2005, the trustees decided that metal spikes on golf shoes would be prohibited at the course; this type of spike did too much damage to the greens. They notified the regular patrons of this change.
{¶ 46} One of the regular patrons was Dynowski. He had been using the course for approximately 20 years, so he was familiar with the physical layout of the course. However, he only occasionally used the ramp.
{¶ 47} On September 23, 2006, Dynowski began walking down the ramp with a fellow golfer. Dynowski was next to his friend, on the outside and off of the astro turf strip. It was a cool and dewy morning. Dynowski slipped on the ramp and fractured his wrist as he attempted to break his fall.
{¶ 48} He subsequently instituted this action, asserting that his injury was proximately caused by Solon’s negligence in failing “to prevent, remove and warn against hazards and defects” on the golf course. Solon subsequently filed its motion for summary judgment, arguing that it was entitled to sovereign immunity and the danger was “open and obvious.” Necessarily, this indicated that Solon acknowledged the existence of a “danger.”
{¶ 49} Solon’s motion was supported by copies of Dynowski’s and Mazzeo’s deposition, together with the affidavit of its own chief building inspector, Jack Clifford. Clifford stated that since the ramp was not a “required means of egress, the requirements set forth in Ohio’s Building Code do not apply” to it.
{¶ 50} Dynowski filed an opposition brief, in which he argued that issues of material fact existed concerning whether Solon was entitled to immunity under R.C. 2744.02(B)(4) and whether, if so, immunity was abrogated by R.C. 2744.03(A). He attached to his motion copies of additional deposition testimony to demonstrate that Mazzeo had been placed on notice of the dangerous conditions of the railroad ties, together with an expert’s affidavit.
{¶ 51} Civil engineer and construction consultant Marko Vovk provided a copy of his curriculum vitae and photographs of the ramp. He stated that the ramp *376had been poorly designed and had “physical defects.” Construing his statements in a light most favorable to Dynowski, Vovk indicated the defects rendered it unreasonably dangerous.
{¶ 52} R.C. 2744.02(B)(4) provides that a municipality is liable for injury “caused by the negligence of [its] employees and that occurs* * *on the grounds of, and is due to physical defects within or on the grounds of, buildings that are used in connection with a governmental function.” (Emphasis added.)
{¶ 53} The evidence presented raised an issue of material fact concerning whether the ramp constituted a “defect” within the meaning of the statute. Mazzeo designed and built the ramp without any expert help, permitted it to deteriorate over the years, and was informed that the railroad ties he installed were causing patrons to slip and fall. These facts indicated an exception to Solon’s immunity applied pursuant to R.C. 2744.02(B)(4). Cf. Kratochvil v. Mayfield Bd. of Edn., Cuyahoga App. No. 81790, 2003-Ohio-1360, 2003 WL 1392605.
{¶ 54} Furthermore, the evidence presented raised an issue of fact concerning whether Solon had a defense, even in light of the exception, pursuant to R.C. 2744.03(A). Perkins v. Norwood City Schools (1999), 85 Ohio St.3d 191, 707 N.E.2d 868. Mazzeo’s testimony showed that the trustees gave him a wide range of authority when it came to policy-making and planning decisions involving the golf course. R.C. 2744.03(A)(3).
{¶ 55} Mazzeo’s testimony also indicated that, while he exercised his discretion when it came to acquiring and using “equipment, supplies, materials, personnel, facilities, and other resources” relating to the golf course, he ignored the fact that a potential problem existed, despite being informed by patrons that the railroad ties were becoming hazardous. His admissions might be considered by a jury to be evidence of recklessness within the meaning of R.C. 2744.03(A)(5).
{¶ 56} Based upon the record, therefore, I would find that the trial court correctly denied Solon’s motion and would overrule Solon’s first assignment of error.
{¶ 57} Furthermore, I would not address Solon’s second assignment of error. This court has jurisdiction only to determine appeals brought by a municipality pursuant to R.C. Chapter 2744. Since Solon’s second assignment of error presents an issue of common-law negligence, this court has no jurisdiction to consider it. R.C. 2505.02.
{¶ 58} I would, accordingly, affirm the trial court’s order.